Citation Nr: 0933379	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on January 21, 2007.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran apparently served on active duty from April 2001 
to April 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision issued by the Department 
of Veterans Affairs Medical Center (VAMC) in Loma Linda, 
California, which denied payment for services rendered at San 
Antonio Community Hospital on January 21, 2007.

The appeal is REMANDED to the Veteran's Health Administration 
(VHA) VAMC in Loma Linda, California.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks reimbursement of private health care costs 
incurred at San Antonio Community Hospital on January 21, 
2007.  The Veteran contends that he sought treatment at that 
hospital as he believed that the VAMC was closed on Sundays.  

VA records show that the Veteran has appointed the California 
Department of Veterans Affairs (CDVA) as his representative.  
It appears that CDVA was not included in the Veteran's 
current appeal. Specifically, CDVA was not sent a copy of the 
September 2007 statement of the case.  Governing regulations 
provide that an appellant will be accorded full right to 
representation in all stages of his appeal.  38 C.F.R. 
§ 20.600.   Such has not been done in this case, and the VAMC 
must notify the Veteran's representative of his appeal and 
provide an opportunity to assist him with his appeal.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __ (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).

Both versions of 38 U.S.C.A. § Section 1728 pertain to 
medical expenses incurred in non-VA facilities where 
emergency care or services were rendered to a veteran in need 
thereof for an adjudicated service-connected disability, for 
a non service-connected disability associated with and held 
to be aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability.  All three of 
these statutory requirements must be met before payment may 
be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Loma Linda, California, VAMC denied the Veteran's claim 
in its July 2007 decision on the basis that VA facilities 
were feasibly available.  In its September 2007 statement of 
the case, the VAMC denied the Veteran's claim on the basis 
that a VA physician had determined that he could have come to 
the VAMC for treatment.

A "medical emergency" is a medical question best answered 
by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

Although the September 2007 statement of the case refers to 
two determinations by VA physicians that VA facilities were 
feasibly available, only a July 2007 determination is of 
record, and it appears to have been signed by a nurse 
practitioner, not a physician.  The VAMC should obtain any 
determinations made by VA physicians as to whether the 
treatment received by the Veteran on January 21, 2007, was 
rendered for a medical emergency or whether VA or other 
Federal facilities were feasibly available and, if so, 
whether an attempt to use them would have been reasonable, 
sound, wise, or practical, and associate them with the claims 
file.  See 38 U.S.C.A. §§ 1725, 1728.  If no such 
determinations are available, such a determination should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's representative, 
CDVA, a copy of the July 2007 denial 
letter and September 2007 statement of the 
case and provide CDVA with the opportunity 
to submit written argument and evidence.

2.  The VAMC should obtain, and associate 
with the file, any determinations made by 
VA physicians as to whether the treatment 
received by the Veteran on January 21, 
2007, was rendered for a medical 
emergency, whether VA or other Federal 
facilities were feasibly available and, if 
so, whether an attempt to use them would 
have been reasonable, sound, wise, or 
practical.  The VAMC must specifically 
indicate whether the staffing available on 
Sunday, January 21, 2007, was appropriate 
for the provision of emergency services.

3.  If no such determinations by 
physicians are available, such a 
determination must be obtained.  The 
claims file and "Duplicate Combined 
Health Record (CHR) Folder" should be 
forwarded to an appropriate physician to 
address the following:

a.  Whether the treatment received on 
January 21, 2007 was for a medical 
emergency as reasonably viewed by a 
prudent lay person?  In this regard, was 
the treatment of such a nature that delay 
in obtaining the treatment would have 
been hazardous to life and health?

b.  If it is determined that the Veteran 
was treated for a medical emergency 
condition, the physician should state 
whether a VA facility was feasibly 
available.  In addressing this question, 
the physician should note whether the 
urgency of the Veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the nature of the treatment 
made it necessary or economically 
advisable to use San Antonio Community 
Hospital.  The physician should also 
address whether VA had the ability to 
provide immediate treatment, and if not, 
whether any delay in treatment would have 
had a negative impact on the Veteran's 
health.

A complete rationale for all opinions 
expressed should be given.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the VAMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



